Opinión concurrente del
Juez Asociado Señor Fuster Ber-lingeri,
a la cual se une el
Juez Presidente Señor An-dréu García.
Concurro con la mayoría del Tribunal en que debe archi-varse la queja presentada por el Senador Cirilo Tirado Delgado el 25 de septiembre de 1996 contra el Ledo. Michael Corona Muñoz. Aunque no fue eso lo que hicimos en el caso relacionado de la queja contra la Leda. Nilka Marrero, existen fundamentos que justifican proceder aquí de otro modo. Así pues, las diferencias que existen en los hechos particulares de las dos quejas, más el interés de una ma-yoría del Tribunal de evitar la equivocada impresión de terceras personas de que este Foro procura obstaculizar las nuevas vistas senatoriales sobre el Cerro Maravilla, justi-fican el curso de acción seguido ahora.
*673Sin embargo, debe quedar claro que, como sucede con cualquier queja disciplinaria que se somete ante este Tribunal, el archivo que ahora ordenamos se refiere única-mente a las alegaciones específicas presentadas en la refe-rida queja del Senador Cirilo Tirado, en el contexto concreto de ésta. Con nuestra resolución de hoy, no se pasa juicio sobre el cumplimiento por el licenciado Corona de sus responsabilidades éticas relativas a sus actuaciones como investigador del Senado, ni sobre las limitaciones afi-nes que se originan en su incumbencia como Fiscal Auxi-liar de Distrito.
También debe señalarse que son impropias las expresio-nes públicas del licenciado Corona con respecto a nuestra anterior decisión en este caso, emitida el 11 de octubre de 1996. En particular, llama la atención y consterna su ale-gación de haber sido privado por este Foro de un supuesto derecho a audiencia, que no se le niega “ni al más vil asesino”.
Como intima el Juez Asociado Señor Negrón García en su opinión concurrente de hoy, el licenciado Corona no pa-rece haber entendido correctamente todo el contenido y los fundamentos de dicha decisión. En particular, no parece entender que tratándose de una pura cuestión de derecho la que adjudicamos el 11 de octubre de 1996, no procedía la celebración de vista pública alguna sobre el particular, por lo que los reclamos públicos del licenciado Corona y sus imputaciones a este Foro son infundados.
De cualquier forma, a la luz de las disposiciones del Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, son clarámente reprochables las intempestivas expresio-nes aludidas, y no debe pensarse que un letrado puede in-currir reiteradamente en ellas de manera impune. In re Cardona Álvarez, 116 D.P.R. 895 (1986). El hecho de que una mayoría de este Tribunal, por razones de discreción, opte en este momento por determinado curso de acción, no da carta blanca alguna.